DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear how an identification tag alone is configured to monitor a line replaceable unit. Does the identification tag have a processor?
Claims 2-10 are also rejected for incorporating the deficiencies of their base claim.
In claim 11, it is unclear how the first reader, the second reader, the recording module, the communication module, the operator alert are all configured. Do they have a special software or processor for configuring?
Claims 12-15 are also rejected for incorporating the deficiencies of their base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hettwer (U.S. Pub No. 20090121084) in view of Reed et al. (U.S. Pub No. 20100100225).
Regarding claims 1, 11, 16, Hettwer disclose a cargo handling system with a wireless mobile maintenance display wherein it discloses a cargo handling system, comprising: a wireless mobile maintenance display unit configured to monitor a line replaceable unit (See paragraph abstract, 0057; display 686; replaceable units LED or battery charge level or any device); an identification tag configured to provide an operational status data concerning the line replaceable unit to the wireless mobile maintenance display unit (See paragraph 0056); a first server configured to store a catalog of parts for repairing the line replaceable unit; and a system controller configured to communicate with a source of replacement parts for the line replaceable unit (0057; the maintenance information is forwarded).  Hettwer discloses a first reader and a second reader (See paragraph 0056).
Reed more specifically disclose monitoring to include operational status data concerning the line replaceable unit to the wireless mobile maintenance display unit and communicate with a source of replacement parts; ) A method of monitoring an operational status of a plurality of line replaceable units within a cargo handling system using a wireless mobile maintenance display unit, comprising: identifying a failed unit or an anomalous unit experiencing a failure or an anomaly from among the plurality of line replaceable units; reading, via the wireless mobile maintenance display unit, the operational status of the failed unit or the anomalous unit from an identification tag in operable communication with the failed unit or the anomalous unit; and activating an operator alert connected to the wireless mobile maintenance display unit configured to alert an operator of the failure or the anomaly within or associated with the failed unit or the anomalous unit  (See paragraph 0063, 0088 0104). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the system of Hettwer and Reed by monitoring to include operational status data concerning the line replaceable unit to the wireless mobile maintenance display unit and communicate with a source of replacement parts since it would allow to selectively display information for the maintenance of the cargo system.
Regarding claim 2, Hettwer discloses the identification tag comprises a radio frequency identification tag (See paragraph 0056).  
Regarding claim 3, Hettwer discloses wherein the radio frequency identification tag is configured to provide identification data of the line replaceable unit and the operational status data of the line replaceable unit (See paragraph 0056).
Regarding claims 4, 20, Hettwer discloses wherein the line replaceable unit comprises at least one of a power drive unit, a local control panel or a master control panel (See paragraph 0057).
Regarding claim 5, Hettwer discloses wherein the wireless mobile maintenance display unit is configured to read identification data unique to an operator (See paragraph 0069,0075).
Regarding claim 6, Hettwer discloses a virtual training center configured to provide access to simulator-like training materials, enabling an operator to receive assistance with inspection or repair of the line replaceable unit (See paragraph 0075; the visual alerts provide assistance to the operator).
Regarding claims 7, 17, Hettwer discloses a second server configured to store a fault isolation manual or a troubleshooting manual for the line replaceable unit (See paragraph 0087).  
Regarding claim 8, Hettwer discloses wherein the wireless mobile maintenance display unit is configured for operable communication with the second server (See abstract, paragraph 0007).
Regarding claim 9, Hettwer discloses wherein the wireless mobile maintenance display unit is configured for operable communication with at least one of the system controller or an auxiliary control system (See abstract).  
Regarding claims 10, 18, Hettwer discloses  one of the system controller or the auxiliary control system comprises a second server configured to store at least one of a fault isolation manual or a virtual training center (See paragraph 0075; the visual alerts provide assistance to the operator; 0062).
Regarding claim 12, Hettwer discloses the wireless maintenance display unit, wherein the first reader includes at least one of a first radio frequency identification device or a near-field communication device configured to read the identification data unique to the operator (See paragraph 0056).
Regarding claim 13, Hettwer discloses the wireless mobile maintenance display unit, wherein the second reader includes a second radio frequency identification device configured to read the operational status data of the line replaceable unit (See paragraph 0056).
Regarding claim 14, Hettwer discloses the wireless mobile maintenance display unit, wherein the operator alert includes at least one of a rumble feedback mechanism, a visual indicator or a sound indicator (See paragraph 0057; the display provides a visual indicator).  
Regarding claim 15, Reed et al. disclose the wireless mobile maintenance display unit further comprising a camera configured to capture a photograph of the line replaceable unit and wherein the wireless mobile maintenance display unit is configured to forward the photograph to the vendor or the support provider.  (See Reed paragraph 0063).
Regarding claim 19, Reed more specifically disclose communicating with a source of replacement parts via the wireless mobile maintenance display unit to order replacement parts for the failed unit or the anomalous unit (See paragraph 0101; repaired/replaced).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954. The examiner can normally be reached Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERTRUDE ARTHUR JEANGLAUDE/ Primary Examiner, Art Unit 3661